Deen, Presiding Judge.
On July 23, 1990, appellant filed a direct appeal to this court from an order entered on July 2, 1990, granting summary judgment for damages of less than $2,500. On August 31, 1990, appellant moved that his direct appeal be treated as an application for appeal pursuant to OCGA § 5-6-35 (a) (6), and that we consider the application as timely filed within 30 days of the judgment. Appellant has failed to comply with the discretionary appeal procedures. The motion is therefore denied, and the appeal must be dismissed. Covrig v. Campbell, 187 Ga. App. 39 (369 SE2d 293) (1988); Batchelor v. ISFA Corp., 191 Ga. App. 238 (382 SE2d 434) (1989); Saben Appliances v. Waller, 194 Ga. App. 286 (390 SE2d 431) (1990).

Appeal dismissed.


Pope and Beasley, JJ., concur.